Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Husband and wm;, § 217* — when shown that wife was living apart from husband without fault of her own. On a bill by a wife for separate maintenance where it appeared that defendant cut off complainant’s account at the grocery, meat market and other stores, shut off the gas and electric light in their apartment and refused to pay rent therefor and left complainant, and the testimony tended to show that defendant consorted with other women, evidence held sufficient to show that complainant was living apart from defendant without her fault. 2. Husband and wife, § 243* — what is proper monthly allowance to wife in separate maintenance suit. The allowance to a wife, in a separate maintenance suit, of the sum of $65 per month was proper, although during the marriage the wife had earned $1,550 as a school-teacher, where she was in poor health at the time of trial and a surgical operation was, according to a medical witness, necessary, and the husband had been earning $4,100 per year. 3. Husband and wife, § 243* — what is not excessive allowance to wife for surgical operation. In a separate maintenance suit, the allowance of the sum of $300 for a necessary surgical operation for the wife was proper where the husband had an income of $4,100 per year. 4. Husband and wife, § 265* — when application to vary monthly allowance to wife is proper. Where a wife, in a separate maintenance suit, has been awarded a specific sum payable monthly on account of her poor physical condition, and where she would otherwise be able to support herself, if her condition or the financial circumstances of the husband materially change in the future, an application to vary the allowance will be proper.